Citation Nr: 0827513	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-38 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C prior to January 10, 2007.  

3.  Entitlement to a rating in excess of 20 percent disabling 
for hepatitis C as of January 10, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas which granted service-connection 
for a hepatitis C and assigned an initial 10 percent rating 
and denied service connection for a back disorder.  While 
this matter was pending the RO assigned a staged rating of 20 
percent effective January 10, 2007 for the hepatitis C and 
continued an initial 10 percent rating prior to that date.  
The veteran has continued to disagree with the ratings 
assigned.  Since this increase did not constitute a full 
grants of the benefits sought, the increased rating issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The Board has recharacterized the issues to reflect 
the staged ratings.  

The issues of entitlement to service connection for a back 
disorder and increased rating for hepatitis C as of January 
10, 2007 are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDING OF FACT

Prior to January 10, 2007, the veteran's hepatitis C is 
characterized by some evidence of weight loss and occasional 
abdominal tenderness without evidence of daily fatigue, 
malaise, anorexia without weight loss or hepatomegaly 
requiring dietary restriction or continuous medication, nor 
is there evidence of incapacitating episodes with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain having a total 
duration between 2 and 4 weeks during any 12-month period.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for hepatitis C have not been met prior to January 
10, 2007.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.114, 
Diagnostic Code 7354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The issues on appeal all arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection.  In the present case, the veteran's 
claim on appeal was received in August 2005.  Prior to 
granting service connection for the hepatitis in January 
2006, the RO sent a duty to assist letter addressing the 
service connection claim in October 2005.  The veteran has 
appealed the initial rating assigned for hepatitis C.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the October 2005 notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  (Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in January 2006 provided current assessments of the 
veteran's condition for the initial rating prior to January 
10, 2007 based not only on examination of the veteran, but 
also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

Diagnostic Code 38 C.F.R. § 7354, also located in 38 C.F.R. § 
4.114, provides rating criteria for hepatitis C.  
Nonsymptomatic hepatitis is rated as noncompensable (0 
percent).  A 10 percent rating is assigned for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of a least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
warranted for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.

A 40 percent rating is assigned for daily fatigue, malaise, 
and anorexia with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) have a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is warranted with serologic 
evidence of hepatitis C infection and the following signs and 
symptoms due to hepatic C infection: Near constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right quadrant pain).

Note (1) after Diagnostic Code 7354 directs to evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  Note (2) 
provides that, for purposes of evaluating condition under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician. See Note (1) and Note (2) after 
Diagnostic Code 7354, located in 38 C.F.R. § 4.114.

Records submitted in conjunction with the veteran's August 
2005 claim included records in accordance with a Social 
Security decision dated in May 2004, which reflect that the 
veteran had a hepatitis C diagnosis dating back to July 2002 
and noted throughout 2003.  However no remarkable symptomatic 
findings were reported, with the veteran noted to deny 
fevers, chills, night sweats.  Physical examinations repeated 
throughout 2003 revealed his abdomen to be soft, nontender, 
with normal bowel sounds, no masses or bruits and his weight 
was around 200 to 202 pounds.  A June 2003 VA general medical 
examination did not address hepatitis.

Records from 2004 to 2006 included continued follow-up for 
hepatitis C symptoms.  In April 2004 he was followed for 
chronic problems and was scheduled to undergo a hepatitis C 
evaluation.  Physical examination revealed him to be 69 
inches and 205 pounds.  His abdomen was slightly distended 
but nontender and liver span was approximately 10 centimeters 
midcostal line (MCL) through 7 centimeters over midsternal 
line (MSL), though nonpalpable.  Kidneys and spleen were 
nonpalpable and he was negative for bruits, positive for 
bowel sounds throughout.  He was diagnosed with hepatitis C 
and instructed on the importance of keeping appointments and 
treating this condition.  He was described in May 2004 as 
having chronic hepatitis C virus (HCV) Geno 1A, viral load 
1,080,000 and had normal liver function tests.  He also had 
no complaints referable to hepatitis C and indicated he was 
first told about having it in 2003.  Physical examination 
revealed him to be in no acute distress and weighed 204 
pounds.  The assessment was the same as his description.  A 
June 2004 addendum revealed that the veteran had multiple 
cancellations and no shows for further testing including a 
liver biopsy.  

In November 2004, the veteran underwent a liver biopsy, the 
results of which diagnosed chronic hepatitis with moderate to 
severe partial inflammation, moderate interface hepatitis, 
moderate lobular activity and fibrosis with distorted 
structure but no obvious cirrhosis (Stage 3).  His weight in 
January 2005 continued to be near 200, at 197.4 pounds and he 
again denied fevers, chills, night sweats.  Physical 
examination was significant for tenderness of the abdomen in 
the right upper quadrant.  However his bowel sounds were 
normal and there were no masses or bruits.   In February 
2005, plans were made for him to undergo interferon treatment 
for chronic HCV, but treatment was delayed pending further 
testing of his cardiovascular system.  In late February 2005, 
the veteran complained of cramping of the lower abdomen with 
pain and gas since eating 2 large meals of fried food.  He 
was assessed with gas.  

An August 2005 abdominal ultrasound diagnosed mildly 
increased echogenicity within the liver consistent with a 
hepatic stenosis versus parenchymal disease.  

A January 2006 VA examination that in part addressed the 
severity of the veteran's liver disorder noted a history of 
his being diagnosed with hepatitis C in 2004.  He had been 
evaluated and had a liver biopsy and was due to start 
treatment for his hepatitis on January 30, 2006.  He did have 
occasional diarrhea and complained of intermittent fatigue.  
His appetite comes and goes but his weight was stable.  He 
did have intermittent right upper quadrant pain along with 
some nausea.  On physical examination he had mild right upper 
quadrant tenderness to palpation.  There was no visceromegaly 
or masses.  Bowel sounds were active.  The rest of the 
examination addressed the severity of a lumbar spine 
condition.  The pertinent diagnosis was hepatitis C.  The 
examiner commented that regarding hepatitis C his symptoms 
are as noted above.  The liver was not enlarged on physical 
examination.  He did have intermittent fatigue, malaise and 
anorexia, but has not lost any weight.  He did have mild 
right upper quadrant pain intermittently, but no arthalgias 
other than that related to his low back condition.  

Attached to the January 2006 VA examination was a copy of an 
August 2005 ultrasound of the abdomen which found the liver 
to be normal in size but had some diffusely increased 
echogenicity.  There were no focal masses identified within 
the liver parenchyma.  Portal venous flow was entegrade.  The 
rest of the findings addressed the kidneys, spleen and 
gallbladder.  

VA treatment records from February 2006 reflect that the 
veteran was a no-show for the 4th time for a follow-up visit 
to discuss his getting interferon/ribavarin therapy.  He was 
noted to state that he was doing well and had not been seen 
for an appointment for about a year.  He denied recent 
fevers, chills, night sweats.  Physical examination continued 
to show his abdomen to be soft, nontender, with normal bowel 
sounds, no masses, bruits and guiac negative.  His weight in 
February 2006 was 190 pounds.

A June 2006 record addressing right hip and right leg 
complaints was significant for physical examination to 
continue to show unremarkable findings on abdominal 
examination with no masses or bruits.  In July 2006 he was 
seen in urgent care for complaints of abdominal pain worse at 
night and accompanied by intermittent diarrhea times 4 days.  
He indicated that the pain was relieved after passing a stool 
for a short while.  He denied fever, chills, urinary 
problems, food intolerance, nor nausea or vomiting.  There 
was no blood in the stool and on objective examination his 
abdominal examination continued to be soft, non tender, non 
distended, with no rebound, mass or guarding.  The assessment 
was stomach pain with diarrhea either viral or due to 
Ansaids.  His weight in the records from June 2006 and July 
2006 was 186.4 pounds.  

In August 2006, the veteran expressed a desire to undergo HCV 
treatment and was noted to have been followed in the 
gastrointestinal clinic for 3 years and has been reluctant to 
stop therapy and was a no show to schedule appointments or 
else was consuming alcohol or using marijuana.  Physical 
examination continued to show the abdomen to be soft, 
nontender with bowel sounds active times 4.  There was no HSM 
or edema in the extremities.  The assessment continued to be 
unchanged from previous ones.  By mid September 2006 he was 
ready to start the HCV treatments.  

On September 20, 2006, the veteran was started on 
interferon/ribavarin therapy.  Physical examination revealed 
him to be in no acute distress, with VSS, normal 
cardiovascular and pulmonary findings and with his abdomen 
soft, nontender, with no distension, no HSM.  There was no 
clubbing or edema of the extremities.  His blood pressure was 
132/69.  The assessment was chronic HCV, geno 1a, viral load 
4,980,00 with liver biopsy of November 2004 showing chronic 
hepatitis with moderate to severe portal inflammation, 
moderate interface hepatitis, moderate lobular activity and 
fibrosis with distorted structure but no obvious cirrhosis 
(stage 3).  Ultrasound of June 2004 was noted to show mild 
fatty infiltration of the liver versus liver parenchymal 
disease.  Plans included checking his HCV load at 4 weeks to 
determine if he was having a RVR and 12 weeks to determine if 
he achieved an EVR.  Repeatedly he was shown during the 
course of his treatment through the end of October 2006 to be 
tolerating the therapy with no complaints voiced.  Physical 
examinations from September 20, 2006 through the end of 
October 2006 repeatedly revealed him to be in no acute 
distress, with his abdomen soft and nontender with no 
distension, non HSM, no clubbing or edema of the extremities, 
no cardiovascular abnormalities and his weight remained 
around 187 pounds.  Likewise, in October 2006 he denied 
having fevers, chills, rigors or night sweats.  

The report of a November 2006 VA examination for the liver 
revealed that the examiner reviewed the previous examination 
of January 2006 and provided an opinion confirming the 
diagnosis of hepatitis C and confirming that the hepatitis C 
was related to service.  No findings regarding the severity 
of the hepatitis C were reported in this examination.

Based on a review of the evidence the Board finds that the 
evidence is against a rating in excess of 10 percent 
disabling for the veteran's hepatitis C prior to January 1, 
2007.  The evidence, including the treatment records and the 
January 2006 examination fails to show evidence of daily 
fatigue, malaise, anorexia without weight loss or 
hepatomegaly requiring dietary restriction or continuous 
medication. Nor is there evidence of incapacitating episodes 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain having a 
total duration between 2 and 4 weeks during any 12-month 
period.  Although the January 2006 VA examination reported 
that he did have intermittent right upper quadrant pain along 
with some nausea and on physical examination he had mild 
right upper quadrant tenderness to palpation, generally the 
evidence revealed unremarkable findings on abdominal 
examination, with no complaints referable to hepatitis C.  
Although he did have a minor downward trend in weight from 
around 200-205 pounds in 2004 down to around 186 to 187 
pounds in 2006, he is not shown to have any evidence of daily 
fatigue, malaise or anorexia reported in the records.  Nor is 
he shown to have right upper quadrant pain from 2 to 4 weeks, 
and any incidents when he is shown to have gastrointestinal 
symptoms such as pain or diarrhea are attributable to other 
reasons, such as the stomach pain with diarrhea in June 2006 
thought to be viral or due to medicine, and the February 2005 
episode of stomach pain attributed to gas.  There are also no 
residuals such as cirrhosis shown in the records prior to 
January 10, 2007.  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's hepatitis C have been persistently more severe 
than the extent of disability contemplated under the assigned 
rating at any time during the period of this initial 
evaluation.  There is no evidence of record that the 
veteran's service-connected hepatitis C causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  In this case, the 
preponderance of the evidence is against a grant of an 
initial rating in excess of 10 percent for the hepatitis C 
prior to January 10, 2007.  


ORDER

An initial disability rating in excess of 10 percent for 
hepatitis C prior to January 10, 2007, is denied.


REMAND

Regarding the issues of entitlement to service connection for 
a back disorder and for an increased rating for hepatitis C 
rated 20 percent as of January 10, 2007, the Board finds that 
it is necessary to remand these issues for further 
development.  

Specifically regarding the claim for service connection for a 
back disorder, classified as postoperative herniated nucleus 
pulpous, the veteran has testified in his May 2008 hearing 
that he injured his back twice in service, once when he 
slipped on ice at Lawry Air Force base in Denver and was put 
on limited duty for his back after this.  He then indicated 
that he hurt his back playing football at Lackland Air Force 
Base in Lackland, Texas.  He also indicated that he also hurt 
his back while playing basketball in the same incident where 
he sustained an eye injury.  He testified that the doctor who 
performed surgery on his back after service found evidence of 
an old injury to his back.  He repeatedly requested that he 
be allowed to obtain copies of his service treatment records 
so that he could have his doctor review them and form an 
opinion regarding the relationship between his current back 
complaints.  His testimony regarding his surgeon finding 
evidence of an old injury to his spine is supported by a 
February 2003 VA neurosurgery note addressing his 
hemilaminectomy surgery containing an opinion from the doctor 
that the veteran was believed to have some trauma to his 
lumbosacral region years ago.  

The Board notes that the RO in its January 2006 rating noted 
the presence of a service treatment record dated April 1, 
1974 when he was treated for complaints of back pain and was 
diagnosed with lumbosacral strain.  A review of the actual 
service treatment records do not show this document, and a 
notation attached to this document also reports the lack of 
this document.  However, as the RO did cite to its existence, 
the Board accepts as fact that the veteran was treated in 
service for a lumbosacral strain on April 1, 1974.  The rest 
of the service treatment records do not specifically refer to 
back problems but do reflect that he was placed on profile 
for no marching or prolonged sitting from January 30, 1973 to 
February 13, 1973, although the specific disability was not 
cited.  The service treatment records also document an 
incident in April 1973 wherein the veteran fell playing 
basketball and hit his head around the left eye against the 
bleachers.  In light of the veteran's request for copies of 
his service records at his May 2008 hearing, the Board finds 
that the matter should be remanded to afford him an 
opportunity to obtain copies of his service tratment records 
and to submit his additional medical evidence in support of 
his claim.  Furthermore, in light of the VA's acknowledgement 
of a back injury treated in service, and in light of the VA 
examinations from June 2003 and January 2006 failing to 
mention whether the claims file was reviewed and failing to 
provide any etiology opinion regarding the lumbar spine 
disorder, the Board finds that a VA examination should be 
scheduled to address the nature and etiology of the veteran's 
back complaints.  

Regarding the issue of entitlement to a rating in excess of 
hepatitis C as of January 10, 2007, the veteran has testified 
as to receiving monthly treatment up through his May 2008 
hearing.  The most recent VA treatment records currently 
associated with the claims file are dated from 2007.  
Furthermore the 2007 records obtained since the most recent 
VA examination suggest a worsening of symptoms, and also now 
suggest evidence of cirrhosis as reported in a May 2007 
computed tomography (CT) scan and mentioned in a November 
2007 treatment note.  If there is evidence of cirrhosis, the 
VA must consider the applicability of rating the claim under 
the Diagnostic Code pertaining to cirrhosis, pursuant to Note 
(1) under Diagnostic Code 7354 (for Hepatitis C).  
Supplemental statements of the case issued thus far did not 
consider the potential applicability of the criteria for 
cirrhosis, even after it was potentially shown in May 2007.

Although the veteran was noted to have failed to have 
appeared for a VA examination scheduled for September 18, 
2007, the claims file does not include notice to the veteran 
regarding the scheduling of this examination, with the duty 
to assist letters sent in August 2007 specifically noted to 
address other issues than the hepatitis claim.  In light of 
this fact, as well as the need to obtain additional records 
of treatment for his hepatitis C condition, and the need to 
clarify the nature and severity of his liver disorder, he 
should be afforded another opportunity to attend a VA liver 
disorders examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the veteran a 
corrective notice addressing the service 
connection claim that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  Dingess, supra.

The notice regarding both the service 
connection and increased rating issues 
must also (1) inform him of what he needs 
to provide; (2) and what information VA 
has or will provide.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting the remaining 
issues on appeal.

2.  The AOJ should forward copies of the 
service treatment records to the veteran 
and afford him the opportunity to submit 
additional medical evidence in support of 
his claim for service connection for a 
back condition.

3.  Following completion of the above, 
the AOJ should schedule the veteran for 
an orthopedic examination to determine 
the nature and etiology of the veteran's 
claimed back disorder.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed back disorder.  Specifically 
the examiner is requested to provide an 
opinion as to (1) whether the veteran has 
a current disability or disabilities 
involving his back; (2) whether any 
diagnosed disability involving his back 
at least as likely as not began in 
service, to include as being related to 
the lumbar strain noted by the RO to have 
taken place in April 1, 1974, or to any 
other incidents shown in service, 
including the accident where he fell 
playing basketball. (3) whether any back 
disorder at least as likely as not is due 
to arthritis manifested within a year of 
his discharge.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

4.  Following completion of the above, 
the veteran should be afforded a VA liver 
disorders examination, by an appropriate 
specialist, for the purpose of 
ascertaining the current nature and 
extent of severity of disability related 
to his service-connected Hepatitis C.  
The claims file, copies of the criteria 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  Specifically, the examiner 
should provide detailed clinical findings 
in accordance with the latest AMIE 
worksheet for rating hepatitis C and 
discuss as follows:

(a) whether there is minimal, moderate, 
or marked liver damage and the presence 
or absence of associated symptoms of 
gastrointestinal disturbance, fatigue, 
and mental depression or anxiety;  

(b) note the frequency and duration, if 
any, of recurrent episodes, and if any of 
these episodes require rest therapy; and 
comment upon the presence or absence of 
weight loss, hepatomegaly, and 
malnutrition.  

(c) note if the hepatitis C is productive 
of daily fatigue, malaise and anorexia 
with weight loss, and state whether such 
weight loss is minor or substantial, or 
report any other indication of 
malnutrition, and hepatomegaly; or 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least four weeks, during 
the past twelve-month period, but not 
occurring constantly.

(d) note if the hepatitis C is productive 
of near constant debilitating symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain.

(e)  note if the hepatitis C is 
productive of sequelae such as cirrhosis 
or malignancy and comment on the extent 
and severity of such sequelae in detail, 
to include if cirrhosis is found, the 
presence and frequency of episodes of 
ascites, portal hypertension, 
splenomegaly, hemorrhages, hepatic 
encephalopathy or portal gastropathy.  
Any opinions expressed by the examiner as 
to the nature and extent of severity of 
the veteran's disability must be 
accompanied by a complete rationale.

5.  Thereafter, the AOJ should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim for a rating in 
excess of 10 percent for hepatitis C from 
January 10, 2007, should include 
consideration of the applicability of the 
rating criteria for cirrhosis or 
malignancy of the liver if either is 
found on examination.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim(s).  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


